Citation Nr: 1207511	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, including especially as secondary to service-connected posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for a renal disorder, including proteinuria and especially as secondary to the hypertension.

3.  Entitlement to an initial rating higher than 30 percent for the PTSD and major depression from May 11, 2007, to August 4, 2010, and to a rating higher than 50 percent since August 5, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to June 1990.  He also subsequently served in the Reserves and National Guard from June 1990 to December 2005. 

A September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denied service connection for an acquired psychiatric disorder, including PTSD and major depression, also for hypertension and a renal disorder, including proteinuria.  The Veteran appealed these claims to the Board of Veterans' Appeals (Board/BVA).

In October 2009, as support for these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

In March 2010 the Board remanded these claims to the RO, via the Appeals Management Center (AMC), for further development and consideration, including to obtain records from the Social Security Administration (SSA) and to provide the Veteran a VA compensation examination for an opinion concerning the etiology of any diagnosed psychiatric disability, but especially in terms of the likelihood it was related or attributable to his military service.  That remand additionally instructed that, if any diagnosed psychiatric disability was determined to be related to his military service, i.e., service connected, he also was to be provided a VA compensation examination for an opinion concerning the etiology of his claimed hypertension and renal disorder, but especially in terms of whether they were secondary to the psychiatric disorder - meaning caused or aggravated by it.  38 C.F.R. § 3.310(a) and (b) (2011).

Pursuant to these remand directives, VA compensation examinations were provided in August 2010.  The August 2010 VA psychiatric examination resulted in diagnoses of PTSD and major depression, which that examiner in turn partly attributed to the Veteran's involvement in a motor vehicle accident in February 1990, while in service.  So a subsequent April 2011 RO decision granted service connection for PTSD and major depression and assigned an initial 30 percent rating as of May 11, 2007, the date of receipt of this claim, and a higher 50 percent rating as of August 5, 2010, the date of the aforementioned VA compensation examination finding this disability had worsened.  Thereafter, in a statement in support of claim (VA Form 21-4138) dated in May 2011, so the following month and well within one year of receiving notification of that decision concerning this claim, the Veteran indicated his disagreement with these ratings assigned for his PTSD and major depression in that decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  See also Fenderson v.West, 12 Vet. App. 119, 125-26 (1999) (discussing how there must be consideration of whether to "stage" the rating, as has occurred here, when a Veteran appeals the initial rating or ratings assigned following the granting of service connection, to in turn compensate him for variances in the severity of the disability since the effective date of his award).  A statement of the case (SOC) has not yet been provided concerning this downstream increased-rating claim, however, nor has he been given opportunity in response to complete the steps necessary to perfect his appeal of this downstream claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  The appropriate disposition in this circumstance is to remand this downstream claim to the RO via the AMC, rather than merely refer it.  Manlincon v. West, 12 Vet. App. 238 (1999).

Also during the pendency of this appeal, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran raised this TDIU claim in his May 2011 notice of disagreement (NOD) with the ratings assigned for his psychiatric disorders.  The Board therefore has jurisdiction to consider this additional claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  But there must be cogent evidence of unemployability in the record.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court also explained in Rice, supra, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.

And as for the remaining claims for service connection for hypertension and proteinuria, they, too, require further development before being decided on appeal, so the Board is remanding them as well.


REMAND

Additional development of the claims for service connection for hypertension and proteinuria is needed for clarification of the opinions the August 2010 VA compensation examiner gave concerning the etiology of these conditions.  Pursuant to 38 U.S.C.A. § 5103A(a), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  Moreover, once such efforts to provide an examination in a service-connection claim are undertaken, even if not statutorily obligated to do so, an adequate one must be provided or, at minimum, the claimant notified as to why one will not or cannot be provided.  See Barr v. Nicolson, 21 Vet. App. 303, 311 (2007).

Specifically with regards to the claim for hypertension, pursuant to the Board's March 2010 remand directive, the Veteran was provided the August 2010 VA compensation examination to determine the etiology of his hypertension, including especially insofar as whether it is secondary to his service-connected PTSD and major depression, as he has asserts.  Service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But supporting medical nexus evidence generally is needed to associate the claimed condition with the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

After examining the Veteran and reviewing his records for the pertinent history, the August 2010 VA examiner diagnosed hypertension, chronic PTSD, hypertriglyceridemia, and proteinuria.  In discussing his conclusion regarding the etiology of these conditions, the examiner first explained that it is well-known that chronic stress disorder (so referring to PTSD) can cause or aggravate hypertension.  But he also stated that it is possible that metabolic syndrome, pre-diabetic state, or a diabetes state can lead to proteinuria, renal disorder, and hypertension.  He noted the Veteran's blood pressure was not recorded from 1990 to 2007, so it was not possible to describe more clearly whether his stress disorder caused or aggravated his hypertension or whether his hypertension instead was caused by his physical ailments.  His glucose test results were within normal limits.  The examiner additionally pointed out that medical literature also describes the close relationship of diet and gluten sensitivity, and the ingestion of over-processed fats causing hypertension.  He then concluded that "it is at least as likely as not that this [V]eteran's hypertension was caused or aggravated by his psychiatric disorder."

Thereafter, in April 2011, the RO returned the file to that VA compensation examiner for an addendum to the medical opinion he had provided in August 2010.  The RO noted that he had indicated in August 2010 that the Veteran's hypertension could be caused or aggravated by his psychiatric disorder, but that the Veteran had been diagnosed with, and had been on medication for, hypertension prior to being service connected for a psychiatric disorder.  So the RO asked that August 2010 VA examiner to comment on whether this meant the Veteran's hypertension was aggravated, and not caused, by his service-connected psychiatric disorder (since the hypertension may have preceded the psychiatric disorder), and if so, to discuss the baseline level of the hypertension before it was aggravated by the service-connected psychiatric disability.  See Allen, 7 Vet. App. at 448 (indicating the Veteran is only compensated for the degree of disability above and beyond that existing prior to the aggravation).  The examiner also was requested to additionally compare the baseline level of disability to the current level of disability and to state whether the Veteran's hypertension had been aggravated beyond its natural progression.

In response to this follow-up request, the August 2010 VA examiner provided an addendum in July 2011 to his medical opinion.  He indicated "this does not mean that the Veteran's hypertension was aggravated and not caused by his service-connected psychiatric disability."  In providing this opinion, this examiner reiterated his previous observation that no blood pressure readings were recorded between 1990 and 2007, and that the Veteran's history was compatible with the onset of hypertension during his active military service.  The examiner then stated, however, that there was insufficient data to conclude the Veteran had hypertension in service.  He noted the Veteran had various stressors during service, so it was possible these stressors caused his hypertension; however, this was speculative to conclude without additional data.  This examiner then went on to state that it also would be speculative to conclude the Veteran's hypertension was aggravated by his psychiatric condition because there was insufficient recorded data in the medical record to form any definite conclusions about aggravation.


In years past, these types of noncommittal opinions amounted to "nonevidence", neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, 38 C.F.R. §§ 3.102  and 4.3 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated that classifying a medical report and opinion as nonevidence is "troubling."

In another, even more recent, precedent decision, the Court held that where an examiner finds that he cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The July 2011 addendum opinion is contradictory to the August 2010 nexus opinion initially provided, which also is somewhat unclear as to its ultimate findings and conclusions.  In the August 2010 report, the examiner appeared to conclude that it was at least as likely as not the Veteran's hypertension was caused or aggravated by his psychiatric disorder, as it is well known that chronic stress disorder (PTSD) can cause hypertension.  But by the same token, this examiner also indicated that it was not possible to determine whether a chronic stress disorder caused or aggravated the Veteran's hypertension or whether his hypertension, instead, was caused by physical ailments.  No discussion as to how these factors could affect his hypertension was provided.  And in the later supplemental opinion in July 2011, this examiner appeared to ultimately come to a different conclusion, indicating that it would be speculative to conclude the Veteran's hypertension was aggravated by his service-connected psychiatric disorder given the insufficient data to support such a conclusion.

The Board therefore needs clarification of this opinion on this determinative issue of causation or aggravation.

And as for the renal disorder claim, an addendum opinion is also necessary.  In his August 2010 medical nexus opinion, the VA examiner concluded that it would be speculative to opine that the Veteran's renal disorder - proteinuria, in particular - was a result of his hypertension, absent other renal disease.  This VA examiner explained that metabolic syndrome, a pre-diabetic state, or elevated triglycerides also could cause proteinuria.  But in providing his opinion concerning secondary service connection for the renal disorder, this VA examiner failed to indicate whether the Veteran's hypertension alternatively could have aggravated his proteinuria, which as mentioned is an alternative and equally viable basis of establishing entitlement to secondary service connection.  38 C.F.R. § 3.303(b).

If the August 2010 VA examiner indicates in response to this remand that the Veteran's hypertension has been aggravated by his service-connected PTSD, and if this examiner then opines that the Veteran's hypertension has in turn aggravated his proteinuria to further extend this posited chain link of causation, then service connection would be warranted for both the hypertension and proteinuria.  There also remains the possibility, however, this posited correlation between these conditions and the service-connected disability will be refuted or otherwise discounted.

Thus, the Board finds it is necessary to obtain clarifying opinions from the August 2010/July 2011 VA examiner, or a new opinion if this examiner is unavailable to provide this further comment, to address the discrepancy in his two medical opinions concerning the etiology of the Veteran's hypertension, including as secondary to his service-connected PTSD and major depression, and to opine as to whether his hypertension in turn has caused or aggravated his proteinuria.

Moreover, as already explained, the Veteran is entitled to an SOC addressing his claim of entitlement to an initial rating higher than 30 percent for his PTSD and major depression from May 11, 2007, to August 4, 2010, and to a rating higher than 50 percent since August 5, 2010, assuming he has not already been provided this SOC.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  He also must be informed that he still needs to file a timely substantive appeal (VA Form 9 or equivalent) in response to this SOC, and advised of the length of time he has to do this, to complete the steps necessary to perfect his appeal of this downstream claim to the Board.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Finally, with respect to the claim of entitlement to a TDIU, in his May 2011 statement disagreeing with the ratings assigned for his service-connected psychiatric disabilities, the Veteran indicated that he has been unable to function or work at all due to these disabilities.  Additionally, in a VA treatment record dated in October 2010, he reported having been unemployed since 2006.  So he has raised the additional issue of whether he is entitled to a TDIU. See again Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. Jan. 18, 2011), the Court determined the Board had failed to apply 38 C.F.R § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim. 

In the case at hand, the RO has not had an opportunity to initially consider this additional, derivative TDIU claim, much less adjudicated it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative TDIU claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.


2.  If still available, have the August 2010/July 2011 VA examiner provide supplemental comment to the opinions he offered with regard to the etiology of the Veteran's hypertension and proteinuria.  Specifically, he must reconcile the discrepancies between the opinion he initially provided in August 2010, stating that "it is at least as likely as not that this [V]eteran's hypertension was caused or aggravated by his psychiatric disorder" and that it is "well-known that chronic stress disorder can cause or aggravate hypertension," and the seemingly contrary opinion he ultimately provided in July 2011, indicating there was insufficient data to conclude that the Veteran had hypertension in service and that it would be speculative, due to insufficient recorded data in the medical records, to conclude that his hypertension was aggravated by his psychiatric disorder.

This VA examiner also needs to provide supplemental comment concerning the opinion he offered with regards to the etiology of the Veteran's proteinuria.  Specifically, in addition to his opinion provided in August 2010 that it would be speculative to conclude the Veteran's proteinuria, absent other renal disease, was a result of his hypertension, because metabolic syndrome, a pre-diabetic state, or elevated triglycerides also could cause proteinuria, this examiner also has to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension alternatively has aggravated his proteinuria and the likelihood the proteinuria was incurred in service.  

In determining whether the Veteran's proteinuria was incurred in service, the examiner is to consider medical treatment records dated in February 1990, so from during the Veteran's period of active duty, documenting treatment for multiple traumas - including injury to his right kidney - after he was involved in a motor vehicle accident.  

To facilitate providing this additional comment, it is imperative the claims file, including especially a complete copy of this remand, be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

The examiner should note that service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If the August 2010/July 2011 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran will need to first be reexamined.

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.


If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this, but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claims as it would require adjudicating his claims based on the evidence already in the file.  See 38 C.F.R. § 3.655.

3.  Also have the Veteran examined to determine the effects of his service-connected disabilities, including the currently service-connected PTSD and major depression and any other disability for which service connection may be granted subsequent to this remand, on his ability to obtain and maintain substantially gainful employment consistent with his prior work experience, level of education and training, etc. 

The Veteran is hereby advised that his failure to report for this scheduled examination, without good cause, may have detrimental consequences on this pending claim for a TDIU.  See 38 C.F.R. § 3.655.   

4.  Send the Veteran a SOC concerning his downstream claim for higher ratings for his service-connected PTSD and major depression, if this has not already been done.  Manlincon, supra.  If the decision issued in the SOC remains adverse to the Veteran, he must be informed that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement), in response to the SOC, to in turn complete the steps necessary to perfect his appeal of this downstream claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Inform him of the time limit he has for perfecting a timely appeal of this additional claim. 

Only if he perfects a timely appeal of this additional claim should it be returned to the Board for further appellate consideration.

5.  Also adjudicate his claim of entitlement to a TDIU and readjudicate his claims for service connection for hypertension and proteinuria in light of all additional evidence since the November 2011 supplemental SOC (SSOC).  If these claims are not granted to his satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.
 
The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

